Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 1 of 14 PageID #: 83




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION


  NORMA EDITH TORRES                             CIVIL ACTION NO. 21-CV-1281
  QUINONEZ, MARTHA ICELA
  FLORES GAXIOLA, and others
  similarly situated,                            JUDGE DAVID JOSEPH

                       Plaintiffs,
  vs.                                            MAGISTRATE JUDGE JOSEPH PEREZ-
                                                 MONTES
  CRAWFISH PROCESSING, LLC and
  CHARLES BERNARD,

                       Defendants.

                                       RULE 26(f) REPORT

 Trial Date: TBD, scheduling conference set for August 17, 2021.

 Pretrial Conference Date: TBD, scheduling conference set for August 17, 2021.

 Type of Trial: ☐ JURY          ☒ BENCH

 Estimated length of trial is 4-5 court days.

 1. Participants:

    Counsel for Plaintiffs:

    Caitlin Berberich, TA

    David Huang

    Counsel for Defendants:

    Cliff A. LaCour, TA

 2. Affirmation Regarding Initial Disclosures:

            The parties affirm that they will exchange their disclosures under Rule 26(a)(1) (“initial

    disclosures”) by August 10, 2021.
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 2 of 14 PageID #: 84




 3. Jurisdictional Basis:

           Jurisdiction is conferred by 29 U.S.C. §216(b), this action arising under the Fair Labor

    Standards Act (“FLSA”); by 29 U.S.C. §1854(a), this action arising under the Migrant and

    Seasonal Agricultural Worker Protection Act (“AWPA”); by 28 U.S.C. §1331, this action

    arising under the laws of the United States; and 28 U.S.C. §1367, providing supplemental

    jurisdiction over Plaintiffs’ state law claims.

 4. Brief Description of Claims:

    Count I (FLSA Overtime Wages)

           Plaintiffs allege that Defendants failed to pay Plaintiffs the federally mandated

    overtime pay of time and a half of the regular rate for hours worked in excess of 40 hours a

    workweek under 29 U.S.C. §207(a). Plaintiffs seek compensatory damages for their unpaid

    overtime wages and an equal amount in liquidated damages pursuant to 29 U.S.C. § 216(b), as

    well as attorney’s fees. Plaintiffs bring their FLSA overtime claims on behalf of themselves

    and other similarly situated workers employed by Defendants in 2019, 2020, and 2021.

    Because it was the policy of Defendants not to pay overtime and because Defendants calculated

    pay and compensated workers using a uniform system, all workers employed between 2019

    and 2021 were similarly situated.

           Plaintiffs were employed by Defendants in crawfish processing under temporary H-2B

    visas starting in March of 2020. Plaintiffs and other similarly situated workers regularly

    worked upwards of 10 or 11 hours daily, often starting their workday before dawn, and working

    over 60 hours most weeks. Defendants paid their employees through a combination of hourly

    and piece rate work, per pound of crawfish peeled or packed. Plaintiffs’ H-2B employment




                                             Page 2 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 3 of 14 PageID #: 85




    contracts guaranteed them $9.75 per hour or $2.25 per pound of crawfish, whichever was

    higher.

              Defendants provided their employees with several pay-related documents, including a

    “Wages Report” and “Job Punchcard Reports” with different work codes. The “Wages

    Report,” which was the pay statement provided to workers, does not accurately document the

    total hours worked each week. In some weeks, due to a malfunction of the computer where

    workers entered their employee identification numbers to clock in and out or for other reasons,

    the punchcard reports and wages reports undercounted hours worked. Defendants also

    undercounted compensable hours because they did not pay workers for short breaks (see

    minimum wage section below). The time that workers clocked out and then back in for these

    short breaks is documented on Defendants’ punchcard reports. During weeks in which workers

    were paid through a combination of hourly and piece rate work, Defendants obscured overtime

    violations by only reporting hours from work coded under one category (such as “peeling”)

    and separately reported and paid other work, for example coded as “processing,” at a piece rate

    of $2.25 per pound of crawfish. Although the Wages Reports do not disclose the total weekly

    hours worked, there were many weeks in which Defendants provided workers with two

    separate punchcard reports for all the work separately coded as peeling and processing, and the

    total hours from Defendants’ own records confirm that workers’ hours regularly totaled

    between 60 and 75 hours, and yet they were never paid overtime. Thus, the facts supporting

    this claim include Defendants’ own records of hours worked (punchcard and wages reports)

    showing that workers regularly were employed in excess of 40 hours weekly and yet were not

    paid overtime, as well as the testimony of Plaintiffs and other similarly situated workers

    regarding their hours worked.



                                            Page 3 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 4 of 14 PageID #: 86




    Count II (FLSA Minimum Wages)

           Plaintiffs allege that Defendants failed to pay Plaintiffs the federally mandated hourly

    minimum wage of $7.25 for every hour worked under 29 U.S.C. §206(a) in some workweeks.

    Plaintiffs seek compensatory damages for their unpaid minimum wages and an equal amount

    in liquidated damages pursuant to 29 U.S.C. § 216(b), as well as attorney’s fees. Plaintiffs

    bring their FLSA minimum wage claims on behalf of themselves and other similarly situated

    workers employed by Defendants in 2019, 2020, and 2021. Because it was the policy of

    Defendants to charge all workers $60 for rent and a $3 check-cashing fee, all workers employed

    between 2019 and 2021 were similarly situated.

           See facts described above under Count I. Plaintiffs’ minimum wage claims resulted

    from a variety of unlawful practices by Defendants, including: underreporting hours worked

    in some weeks; failing to compensate workers for short breaks that did not qualify as bona fide

    meal periods, see 29 C.F.R. §§ 785.18 and 785.19; unlawful charges for work tools (gloves),

    check cashing fees, and rent for housing, see 29 U.S.C. § 203(m) and 29 C.F.R. Part 531.

    Defendants’ punchcard reports and other time records document when workers clocked out

    and clocked back in for short breaks during the workday, which time was not compensated.

    When Defendants provided workers with their pay checks, Plaintiffs and other workers were

    required to cash their checks at Shirley’s Crawfish Pad, a business located at the same address

    as Defendants and owned and operated by the same family that operated Crawfish Processing,

    LLC. In the same transaction in which their checks were cashed, Plaintiffs and other similarly

    situated workers were provided with receipts by Shirley’s Crawfish Pad, documenting the $60

    weekly deductions for rent and $3 check cashing charge, as well as other deductions for items

    such as “loans.”



                                           Page 4 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 5 of 14 PageID #: 87




           Based on testimony of Plaintiffs and other workers, as well as other discovery, the

    housing provided by Defendants to Plaintiffs did not comply with temporary labor camp

    housing standards, 29 CFR § 1910.142. For example, the trailers were overcrowded, with up

    to nine workers per unit, in violation of 29 CFR §§ 1910.142(b)(2) and (b)(3). The trailers were

    also infested with vermin, in violation of 29 CFR § 1910.142(j). Furthermore, the $60 per week

    per worker charged exceeded the reasonable value of the housing provided. With 8-9 workers

    per trailer, Defendants collected around $1,920-$2,160 per month for each trailer, which is

    unreasonably high for Marksville, Louisiana and for the quality of the housing provided. For

    both of these reasons, the $60 rental charges to Plaintiffs and similarly situated workers were

    unlawful and contributed to the minimum wage violations. See 29 CFR § 531.31 (“Facilities

    furnished in violation of any Federal, State, or local law, ordinance or prohibition will not be

    considered facilities “customarily” furnished.”); Hernandez-Garcia v. Frog Island Seafood,

    Inc., 644 F.Supp. 696, 705-06, 712 (E.D.N.C. 2009); 29 C.F.R. § 531.3 (reasonable cost cannot

    be more than the actual cost to the employer and cannot include a profit to the employer).

    Count III (AWPA)

           Plaintiffs allege that Defendants violated various working arrangement, disclosure,

    wages, and housing provisions of the AWPA under 29 U.S.C. §§ 1801 et seq. Plaintiffs seek

    statutory damages of up to $500 per violation and actual damages for Defendants’ breaches of

    the working arrangement, pursuant to 29 U.S.C. § 1854.

           Plaintiffs assert the following violations of the AWPA:




                                           Page 5 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 6 of 14 PageID #: 88




           •   29 U.S.C. §1821(a) and 29 C.F.R. §500.75(b) (failure to provide a written

           disclosure) and 29 U.S.C. §1821(g) and 29 C.F.R. §500.78 (failure to provide written

           disclosure in the workers’ native language);

           •   29 U.S.C. §1821(f) (providing false and misleading information on wage

           statements);

           •   29 U.S.C. §1823(b)(1) and 29 C.F.R. §500.135 (failure to have worker housing

           inspected and certified prior to occupancy);

           •   29 U.S.C. §1821(d)(1) and 29 C.F.R. §500.80(a) (failure to maintain accurate

           records of the hours worked);

           •   29 U.S.C. §1821(d)(2) and 29 C.F.R. §500.80(d) (failure to provide each worker

           with written pay statement with required employment data);

           •   29 U.S.C. §1822(c) (failure to comply with working arrangements);

           •   29 U.S.C. §§1822(a) and 1832(a) (failure to pay each worker the wages owed

           when due);

           •   29 U.S.C. §§1821(d)(1)(E) and 1831(c)(1)(E), and 29 C.F.R.

           §500.80(a)(5) (failure to make and keep records of the specific sums withheld from

           wages and the purpose of each sum withheld); and

           •   29 U.S.C. §§1822(b) and 1832(b), and 29 C.F.R. §500.73 (requiring workers to

           purchase any goods solely from employer).

           The facts supporting these AWPA claims largely overlap with the FLSA minimum

    wage and overtime facts above, including the facts describing the inaccuracies and deficiencies

    in Defendants’ pay statements and hours records, Defendants’ failure to properly pay Plaintiffs

    owed wages, Defendants’ improper deductions and documentation thereof, and the



                                           Page 6 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 7 of 14 PageID #: 89




    substandard housing provided by Defendants to Plaintiffs. Defendants did not provide

    Plaintiffs with copies of their employment contracts in Spanish at the point of recruitment. Nor

    were the trailers where Plaintiffs resided inspected and certified as meeting temporary labor

    camp housing standards prior to occupancy by Plaintiffs.

           Plaintiffs assert that crawfish processing falls within the AWPA’s definition of

    agriculture because it relates to the handling of an agricultural commodity (crawfish) in its

    unmanufactured state. See 29 U.S.C. §1802(3); 29 C.F.R. §500.20(e); Rodriguez v. Whiting

    Farms, Inc., 360 F.3d 1180, 1188 (10th Cir. 2004) (noting that chicken pelts remained in their

    unmanufactured state after they had been skinned, trimmed, and dyed). Plaintiffs’ job duties

    consist of handling, peeling, processing, and packing crawfish in their unmanufactured state

    prior to delivery for storage.

    Count IV (Breach of Employment Contract)

           Plaintiffs allege that Defendants failed to pay their contractually guaranteed wages of

    $9.75 per hour for every hour worked or $2.25 per pound of crawfish, whichever is higher, and

    $14.63 per hour for hours worked in excess of 40 hours each week under the Louisiana law of

    contracts, La. Civ. Code art. 1906, et seq. Plaintiffs seek compensatory actual and

    consequential damages.

           The facts supporting these wage claims largely overlap with the FLSA minimum wage

    and overtime facts above, but damages would be calculated at the minimum contractually

    guaranteed rate of $9.75 per hour rather than the FLSA minimum rate of $7.25. Because

    Plaintiffs were employed as temporary foreign workers pursuant to the federally administered

    H-2B program, their employment contracts containing the material terms of employment,

    including wages, are described in Defendants’ Application for Temporary Employment



                                           Page 7 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 8 of 14 PageID #: 90




    Certification and associated job orders, and incorporate the H-2B program regulations, 20

    C.F.R. §§ 655.18 and 655.20 (describing the minimum terms and assurances that must be

    contained in all H-2B job orders).

    Count V (Louisiana Wage Payment Act)

           Plaintiffs allege that Defendants failed to pay their contractually guaranteed wages of

    $9.75 per hour for every hour worked or $2.25 per pound of crawfish, whichever is higher, and

    $14.63 per hour for hours worked in excess of 40 hours each week within 15 days of their

    resignation from employment under the Louisiana Wage Payment Act (LWPA), Louisiana

    Revised Statutes 23:631, et seq. Plaintiffs seek compensatory damages for their unpaid wages,

    penalty wages, and attorney’s fees as provided for in La. Rev. Stat. 23:632(A).

    The facts supporting these wage claims largely overlap with the facts above and, like the

    contract and AWPA breach of the working arrangement claims, damages would be calculated

    at the minimum contractually guaranteed rate of $9.75 per hour rather than the FLSA minimum

    rate of $7.25. Under the LWPA, Defendants must pay Plaintiffs the amounts of unpaid wages

    owed under the terms of their employment within 15 days of their resignation from

    employment. Plaintiffs’ employment with Defendants ended in 2020 and they have not been

    paid for wages owed.

 5. Brief Statement of Responses:

           Plaintiffs are attempting to maintain a collective action for all persons allegedly

    employed by Crawfish in 2019, 2020, and 2021. However, Plaintiffs are not similarly situated

    to the workers for whom they seek to maintain a collective action. For example, both Plaintiffs

    were only employed by Crawfish in 2020. Indeed, one of the Plaintiffs, Martha Icela Flores




                                           Page 8 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 9 of 14 PageID #: 91




    Gaxiola (“Gaxiola”), was only employed for a portion for 2020. Neither Plaintiff was

    employed at all by Crawfish Processing, LLC (“Crawfish”) during 2019 or 2021.

            Nonetheless, with respect to the claims of these individual Plaintiffs, they attempt to

    state five causes of action as outlined above. Each of the five alleged causes of action in

    Plaintiffs’ Complaint stem from a common nucleus of alleged facts. Defendants generally deny

    all said facts as stated by Plaintiffs and deny any liability to Plaintiffs whatsoever. Specifically,

    Defendants note Charles Bernard is not an owner of Crawfish. Therefore, his inclusion is this

    suit is without merit.

            Further, Defendants deny that any employee was required to live at any specific

    location. While arrangement for housing were made available, the housing available was not

    owned by or operated by Crawfish. Crawfish did not charge any Plaintiff or any other worker

    any amount for housing and did not agree to provide housing in any manner. Indeed, some

    workers chose to find their own housing.

            Defendants further note that Plaintiffs take issue with the alleged actions of Shirley’s

    Crawfish Pad because it is owned by the same “family” as Crawfish. However, Shirley’s

    Crawfish Pad was not the employer of Plaintiffs and no cause of action is stated against

    Shirley’s Crawfish Pad. Plaintiffs nor any other workers were ever required to utilize the

    services of Shirley’s Crawfish Pad and were free to cash or deposit the checks issued by

    Crawfish, which did not contain any of the allegedly unlawful deductions complained of, at

    any place of their choosing. Because Crawfish did not provide the housing (and was not

    required to as these workers are not H1B workers), there is no cause of action related to same.




                                             Page 9 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 10 of 14 PageID #: 92




           Finally, Defendants note crawfish peelers are specifically not covered by the AWPA

    because “[t]he process of boiling crawfish is the transition from an unmanufactured state to a

    manufactured state. Thus, any tasks involving the ‘handling planting, drying packing,

    packaging, processing, freezing, grading, storing, or delivering to storage’ of the crawfish

    following the boiling process could not fall within the definition of agricultural labor as per

    the Code of Federal Regulations.” In the Matter of: Grade A Crawfish, BALCA Case No.

    2016-TLC-00009. Further, even if the crawfish is “unmanufactured,” similar to oysters

    shucking, crawfish peeling is aquaculture rather than agriculture and thus not covered by the

    AWPA. Bojorquez-Moreno v. Shores & Ruark Seafood Co., Inc., 92 F.Supp.3d 459, 466 (E.D.

    Va.2015). In any event, Crawfish denies the factual allegations which would give rise to the

    alleged violations of AWPA even if it did apply.

 6. Anticipated Amendments to Pleadings and Motions:

           Plaintiffs anticipate filing an amended complaint to join additional Plaintiffs. If it

    becomes necessary, Plaintiffs also anticipate filing a motion for court-authorized notice to

    similarly situated workers under the Fair Labor Standards Act. Plaintiffs anticipate filing a

    motion for summary judgment after discovery.

           Defendants anticipate filing dispositive motions on the AWPA claims as well as other

    potential claims.

 7. Anticipated Expert Witnesses:

           Plaintiffs and Defendants have not currently identified an anticipated expert witness

    but reserve the right to later retain and disclose experts pursuant to the Federal Rules of Civil

    Procedure and the scheduling order entered by this Court.




                                           Page 10 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 11 of 14 PageID #: 93




 8. Discovery Plan:

           The Parties do not believe that a full scheduling order is necessary at this time, because

    the Parties have made substantial steps towards resolution of this case. However, the Parties

    agree that a Rule 16 Conference may be helpful after subsequent discussions because the Court

    will likely need to play a role in approving and setting deadlines for court-authorized notice to

    similarly situated workers who may opt into the FLSA collective action. Nonetheless, the

    Parties propose the following deadlines if they are able to come to terms on resolution:

    Deadline for Defendants to produce a list of names and contact information for similarly

    situated workers: September 24, 2021

    Deadline for filing agreed court-authorized notice to similarly situated workers: September

    24, 2021

    Deadline for similarly situated workers to opt into this FLSA collective action by filing FLSA

    consent forms: March 15, 2022

 9. Stipulations:

           Defendants employed Plaintiffs within the meaning of the FLSA, 29 U.S.C. §203(g).

    Defendants were Plaintiffs’ employer as defined by the FLSA. Plaintiffs were employees of

    Defendants as defined by the FLSA.

           Defendants were engaged in commerce within the meaning of the FLSA, 29 U.S.C.

    §203(s)(1)(A), at all times relevant to this lawsuit.

           Defendants are not exempt from 29 U.S.C. §207(a) and must pay their employees

    overtime of time and a half of the regular rate for hours worked in excess of 40 hours in a

    workweek.




                                            Page 11 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 12 of 14 PageID #: 94




           Plaintiffs were employed pursuant to H-2B visas obtained by Defendant Crawfish

    Processing, LLC to peel, process, and pack crawfish.

           When employed by Defendants in 2020, Plaintiffs peeled crawfish.

 10. Major Issues of Fact and Law in Dispute:

           Plaintiffs dispute that the hours recorded on Defendants’ wages reports are an accurate

    reflection of all their hours worked each week.

           Defendants dispute that they provided Plaintiffs with housing and that Plaintiffs’ rent

    payments, check-cashing fees, or payments for gloves qualify as deductions from Plaintiffs’

    pay. Defendants dispute that they charged Plaintiffs any fees whatsoever. If any fee was

    charged by Defendants, which is not admitted but specifically denied, Defendants deny such

    charges were unreasonable or exceeded the actual cost.

           Plaintiffs have asserted claims under the AWPA. 29 U.S.C. §§1801, et seq. Defendants

    dispute that they are covered by the AWPA. Thus, the Parties dispute that the crawfish

    processing performed by Plaintiffs falls within the AWPA’s definition of agriculture and

    dispute that the crawfish was in an “unmanufactured” state.

           Defendants dispute that workers in 2019 and 2021 are similarly situated to Plaintiffs.

           Defendants dispute all liability to Plaintiffs.

 11. Related Case Information:

    None

 12. Alternative Dispute Resolution (ADR):

           The Parties have already engaged in substantive discussions and made progress

    regarding the possibility of resolving this case. Although unnecessary now, the Parties believe

    that settlement may be facilitated by mediation or a court-ordered settlement conference with



                                           Page 12 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 13 of 14 PageID #: 95




    a U.S. Magistrate Judge, after: (1) the parties have made their Rule 26(a)(1)

    initial disclosures; and (2) following the exchange of documents and disclosures, the parties

    cannot reach agreement on their own after further discussions.

 13. Rule 16 Conference:

    Plaintiffs believe that a Rule 16 Conference will be beneficial.

 14. Electronic Courtroom:

    This case is document intensive because the claims rely heavily on payroll and time punchcard

    reports among other documentary proof, so the parties will require the technologies of the

    “Electronic Courtroom” to admit and present exhibits at trial.

 15. Electronically Generated Exhibits or Aids:

    None at this time.

 16. Handicap Provisions:

    None at this time.

                                              Respectfully Submitted:

                                              NEUNERPATE

                                              By:     /s/ Cliff LaCour____________
                                                      Cliff A. LaCour, T.A.    #30581
                                                      (clacour@neunerpate.com)
                                                      Benjamin L. Mayeaux      #19042
                                                      (bmayeaux@neunerpate.com)
                                                      B. Lance Person          #35280
                                                      (lperson@neunerpate.com)
                                                      One Petroleum Center
                                                      1001 W. Pinhook Rd., Suite 200
                                                      Lafayette, Louisiana 70503
                                                      Telephone: (337) 237-7000
                                                      Fax:         (337) 233-9450

                                              Attorneys for Crawfish Processing, LLC
                                              and Charles Bernard


                                           Page 13 of 14
Case 1:21-cv-01281-DCJ-JPM Document 13 Filed 08/10/21 Page 14 of 14 PageID #: 96




                                     -and-

                                     SOUTHERN MIGRANT LEGAL SERVICES, A
                                     PROJECT OF TEXAS RIOGRANDE LEGAL AID,
                                     INC.


                                     By:     /s/ Caitlin Berberich______
                                             Caitlin Berberich, T.A.
                                             (cberberich@trla.org)
                                             Tennessee Bar #025780
                                             David Huang
                                             (dhuang@trla.org)
                                             Tennessee Bar #038350
                                             311 Plus Park Blvd., Suite 135
                                             Nashville, TN 37217
                                             Telephone: (615) 538-0725
                                             Fax:         (615) 366-3349

                                                   -and-

                                             /s/ Mary Yanik____________
                                             Mary Yanik                #36973
                                             (myanik@tulane.edu)
                                             TULANE IMMIGRATION RIGHTS CLINIC
                                             6329 Freret Street, Suite 130
                                             New Orleans, Louisiana 70118
                                             Telephone: (504) 865-5153
                                             Fax:        (504) 865-8753

                                     Attorneys for Plaintiffs




                                  Page 14 of 14
